Citation Nr: 0100009	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  99-21 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

Entitlement to service connection for sinusitis, weakness of 
the left arm, headaches, residuals of a stress fracture of 
the left foot, right knee strain, and left ankle strain.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



INTRODUCTION

The veteran served on active duty from November 1986 to 
January 1993. This matter comes on appeal from a decision of 
the Houston VA Regional Office.


FINDINGS OF FACT

1.  No post-service evidence of sinusitis, weakness of the 
left arm, headaches, residuals of a stress fracture of the 
left foot, right knee strain, or left ankle strain has been 
presented.

2. No reasonable possibility exists that the Secretary's 
assistance would aid in substantiating the claims of service 
connection for sinusitis, weakness of the left arm, 
headaches, residuals of a stress fracture of the left foot, 
right knee strain, and left ankle strain.



CONCLUSION OF LAW

Sinusitis, weakness of the left arm, headaches, residuals of 
a stress fracture of the left foot, right knee strain, and 
left ankle strain were not incurred in active service. 
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President of the United States 
signed H.R. 4864, the "Veterans Claims Assistance Act of 
2000." Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000). The Act reaffirms and 
clarifies the duty of the Secretary of Veterans Affairs to 
assist claimants in developing evidence pertinent to their 
claims for VA benefits.  It eliminates the previous 
requirement that a claim be well-grounded before VA's duty to 
assist arises.  The Act requires the Secretary to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate his or her claim unless it is clear that no 
reasonable possibility exists that the Secretary's assistance 
would aid in substantiating the claim.  Upon careful review 
of the claims folder the Board finds that all required notice 
and development action specified in this new statute have 
been complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
and supplemental statement of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103A of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim; specifically, 
the need for competent clinical evidence relating current 
sinusitis, weakness of the left arm, headaches, residuals of 
a stress fracture of the left foot, right knee strain, and 
left ankle strain to his period of military service. No 
further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. § 
3.317(a)(3).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving fatigue, 
headaches, joint pain, and the respiratory system.  38 C.F.R. 
§ 3.317(b)(1), (3), (10).


Analysis

The veteran has made no specific argument in support of his 
claims for service connection for sinusitis, weakness of the 
left arm, headaches, residuals of a stress fracture of the 
left foot, right knee strain, and left ankle strain. Service 
medical records make no mention of sinusitis or weakness of 
the left arm (service connection has been granted for 
myofascial pain syndrome of the left shoulder). During 
service, the veteran was treated on one occasion each for 
headaches, right foot pain (x-rays of the right foot were 
negative), and possible right knee strain, and twice for a 
left ankle sprain. No competent post-service medical evidence 
of any of the claimed conditions, however, has been 
submitted, and neither the reports of  VA examinations nor VA 
treatment records make reference to them. Accordingly, in the 
absence of medical evidence of current disabilities, there is 
no reasonable possibility exists that the Secretary's 
assistance would aid in substantiating the claims of service 
connection for sinusitis, weakness of the left arm, 
headaches, residuals of a stress fracture of the left foot, 
right knee strain, and left ankle strain. Therefore service 
connection for these conditions is denied. 38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.303, 3.317; See 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997). 

The Board recognizes that the veteran served in the Persian 
Gulf, but no "objective indications of chronic disability" 
in the medical sense of objective evidence perceptible to an 
examining physician, or other, non-medical indicators that 
are capable of independent verification to support a grant of 
service connection for the claimed disabilities under 
applicable presumptive provisions have been demonstrated.  38 
C.F.R. § 3.317(a)(2) (2000). 







ORDER

Service connection for sinusitis, weakness of the left arm, 
headaches, residuals of a stress fracture of the left foot, 
right knee strain, and left ankle strain is denied.




		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

